Citation Nr: 0812430	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of suprapubic exploratory surgery 
with cystocopy tube and urethral catheter placement.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to an initial compensable evaluation for a 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his December 2004 notice of disagreement, the veteran 
alleged that he was unemployable due to his service-connected 
disabilities.  Accordingly, the matter of entitlement to a 
total disability rating based upon individual unemployability 
is referred to the RO for the appropriate development.

The issues of entitlement to initial compensable evaluations 
for erectile dysfunction and a scar are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's residuals of suprapubic exploratory surgery 
with cystocopy tube and urethral catheter placement have not 
required the wearing of absorbent materials; resulted in 
daytime voiding intervals of less than one hour; awakening to 
void five or more times per night; or urinary retention 
requiring intermittent or continuous catheterization.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of suprapubic exploratory surgery with 
cystocopy tube and urethral catheter placement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.115, Diagnostic Code 7512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2003 and May 2006 letters, with respect 
to the initial claim of entitlement to service connection and 
the subsequent claim of entitlement to an increased 
disability rating.  The May 2006 letter also indicated that 
in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal originates from the grant of service connection for 
the disability at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2003 and May 2006 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2003, prior to the 
adjudication of the matter in January 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 and May 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Joseph A. 
Salisz, M.D. an Michigan Department of Career Development, 
and a VA examination report dated in November 2003.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the May 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected residuals of suprapubic 
exploratory surgery with cystocopy tube and urethral catheter 
placement have been rated by analogy to chronic cystitis and 
assigned an initial disability rating of 20 percent.   
According to Diagnostic Code 7512, chronic cystitis is to be 
rated as voiding dysfunction.  38 C.F.R. § 4.115b.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a. 

For urine leakage (continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) a 20 percent rating is assignable for requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is assignable for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
assignable for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  

For urinary frequency a 10 percent rating is assignable for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
is assignable for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assignable for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night. 

For obstructed voiding, a 10 percent rating is assignable for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of (1) Post void residuals greater than 150 cc; 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is assignable for urinary retention requiring intermittent or 
continuous catheterization. 
In light of the aforementioned rating criteria, in order to 
be entitled to a disability rating in excess of 20 percent 
the veteran's residuals of suprapubic exploratory surgery 
with cystocopy tube and urethral catheter placement would 
have to require the wearing of absorbent materials, which 
must be changed 2 to 4 times per day; result in daytime 
voiding intervals of less than one hour; nighttime voiding 
five or more times per night; or urinary retention requiring 
intermittent or continuous catheterization.  

In November 2003, the veteran was afforded a VA examination.  
The veteran reported daytime urination of eight to ten times 
a day.  Nighttime urination was once a night.  After voiding, 
the veteran occasionally dribbled a few drops of urine.  The 
veteran was not using any absorbent materials.  He did not 
have a history of frequent urinary tract infections, urinary 
retention, or urethral dilations.  Since his discharge from 
service, the veteran has not undergone any additional 
urogenital surgeries.  

As noted, the veteran's residuals of suprapubic exploratory 
surgery with cystocopy tube and urethral catheter placement 
have not required the wearing of absorbent materials or any 
surgical procedures, since his discharge from service.  
Accordingly, the rating criteria pertaining to urine leakage 
and obstructed voiding are not applicable.  As to urinary 
frequency, upon VA examination the veteran submitted that he 
voided eight to ten times during the day and he awoke once a 
night to void.  The next available schedular rating of 40 
percent based on urinary frequency is not warranted because 
there is no evidence of daytime voiding intervals of less 
than one hour, or awakening to void five or more times per 
night.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disability at issue.  The 
veteran has not required frequent hospitalization for his 
residuals of suprapubic exploratory surgery with cystocopy 
tube and urethral catheter placement and the manifestations 
of this disability are those contemplated by the schedular 
criteria. Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In conclusion, the preponderance of the evidence is against 
an initial disability rating in excess of 20 percent for the 
veteran's service-connected residuals of suprapubic 
exploratory surgery with cystocopy tube and urethral catheter 
placement.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for residuals of suprapubic exploratory surgery with 
cystocopy tube and urethral catheter placement is denied.


REMAND

The Board notes that the veteran asserted in his December 
2004 notice of disagreement that he disagreed with "the 
level of benefits in the determination sent to me on January 
21, 2004."  The January 2004 rating decision granted 
entitlement to service connection for residuals of suprapubic 
exploratory surgery with cystocopy tube urethral catheter 
placement and held that they were 20 percent disabling.  The 
RO also held that service connection was warranted for 
erectile dysfunction and a scar.  Although both the erectile 
dysfunction and the scar were held to be noncompensable, the 
veteran was also awarded special monthly compensation for the 
loss of use of a creative organ.  Notwithstanding, in March 
2006, the veteran's representative submitted that the veteran 
had disagreed with all the disability ratings relating to his 
genitourinary condition.  In this respect, there is no record 
that a statement of the case was issued to the veteran 
concerning the issues of entitlement to initial compensable 
disability ratings for erectile dysfunction and a scar.  
Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case.   See 
Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

With regards to the issues of entitlement 
to issues of entitlement to initial 
compensable disability ratings for 
erectile dysfunction and a scar, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case so that the 
veteran and his representative may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


